Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 16, 2019

                                          No. 04-19-00693-CR

                                    IN RE John Michael POPE, Jr.

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On October 9, 2019, relator filed a petition for writ of mandamus. After considering the
petition and because relator is represented by trial counsel, this court concludes relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX.
R. APP. P. 52.8(a).

        It is so ORDERED on October 16, 2019.



                                                                   _____________________________
                                                                   Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2019.

                                                                   _____________________________
                                                                   Luz Estrada, Chief Deputy Clerk




1
 This proceeding arises out of Cause No. 2018-CR-12867, styled The State of Texas v. John Michael Pope, Jr.,
pending in the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.